Citation Nr: 0636613	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  05-15 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.

2.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection of an eye disorder, and denied the veteran's claim 
for service connection for a skin condition.  In June 2006, 
the veteran testified before the Board at a hearing that was 
held at the Detroit, Michigan RO.

The issue of entitlement to service connection for an eye 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for an eye disorder was 
previously denied in an April 1972 rating decision.  The RO 
declined to reopen the claim in May 1972; the veteran did not 
appeal either decision.

2.  Evidence received since the May 1972 decision relates to 
a previously unestablished fact and raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection for an eye disorder.

3.  The veteran's skin disorders first manifested many years 
after service and are unrelated to any incident of service, 
including exposure to herbicide agents, including Agent 
Orange.  


CONCLUSIONS OF LAW

1.  The May 1972 rating decision that denied service 
connection for an eye disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for an eye disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).

3.  A skin condition was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of exposure to herbicide agents.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In decisions respectively dated in April and May 1972, the RO 
denied the veteran's claim for service connection for an eye 
disorder and declined to reopen the claim.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Thus, the April and May 1972 decisions 
became final because the appellant did not file a timely 
appeal from either.

The claim for entitlement to service connection for an eye 
disorder may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in June 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that the veteran's only diagnosis 
pertaining to the eyes, refractive error, was not a disorder 
for which service connection could be granted, and the claim 
was denied.  

The veteran applied to reopen his claim for service 
connection in June 2004.  The Board finds that the evidence 
received since the last final decision in May 1972 is not 
cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records which show 
that the veteran was diagnosed with bilateral glaucoma in 
April 1998.  Glaucoma is a disability for which service 
connection may be granted.  Thus, this is evidence that is 
both new and material, as it demonstrates a current diagnosis 
of a disorder for which service connection may be granted.  
This evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.   New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for an eye 
disorder will be reopened.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the veteran has not 
yet been provided with the laws and regulations pertaining to 
consideration of the claim on the merits.  The Board 
therefore finds that he would be prejudiced by the Board's 
review of the merits of the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  The veteran's diagnosed skin disorders 
(folliculitis, cellulitis, acne vulgaris, tinea cruris), 
however, are not conditions subject to presumptive service 
connection.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.   
Folliculitis, cellulitis, acne vulgaris, and tinea cruris, 
however, are not among these diseases.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii);  3.307(d), 3.309(e) (2006).  An 
appellant is not precluded from establishing service 
connection, however, with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

The veteran's service medical records contain only one 
notation relating to the skin.  In January 1971, the veteran 
sought medical assistance for back pain.  The related 
treatment record concludes with the notation "no shaving 
under chin."  The reason for this notation is not clear, and 
no skin disorder was diagnosed.  On examination in October 
1971 prior to his separation from service, no abnormalities 
of the skin were found.  As there is no evidence of treatment 
related to skin disorders, and no abnormalities of the skin 
were found prior to the veteran's separation from service, 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current skin conditions.  38 C.F.R. § 3.303(b).  Treatment 
records dated from October 1974 to July 2003 show that the 
veteran has received frequent treatment for skin disorders 
diagnosed as folliculitis, cellulitis, acne vulgaris, and 
tinea cruris, and that he has received periodic treatment for 
boils.  At no time, however, has any treatment provider 
related his skin disorders to his period of active service, 
including exposure to Agent Orange.

While the evidence demonstrates that the veteran received 
treatment for skin disorders three years after his discharge 
from service, in view of the three-year period without 
evidence of treatment, there is no evidence of a continuity 
of treatment following separation from service, and this 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the veteran's skin 
conditions.   Thus, service connection for a skin condition 
is not warranted.

The Board has considered the veteran's assertions that his 
current skin conditions are related to his service, including 
exposure to Agent Orange.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

There is no competent medical evidence of record that the 
veteran's various skin disorders are linked to service.  
Voerth v. West, 13 Vet. App. 117 (1999).  

As the preponderance of the evidence is against the claim for 
service connection, there is no doubt to be resolved, and 
service connection is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  

VA must indicate which portion of that information and 
evidence is to be provided by the claimant, and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In June 2004, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an April 
2005 re-adjudication of the claims by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

The claim for service connection for an eye disorder is 
reopened.  To that extent only, the appeal is granted.

Service connection for a skin condition, to include as due to 
exposure to herbicide agents, is denied.


REMAND

To ensure that the veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication 
of his claim for service connection for an eye disorder on 
the merits in the first instance, the Board must return the 
case to the RO, for appropriate notice, further development, 
and its initial consideration of the service connection 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Provide compliant notice to the 
veteran for the claim of service 
connection for an eye disorder.

2.  Schedule the veteran for an exam 
with an appropriate medical 
professional.  The examiner must review 
the C-file in conjunction with the 
examination.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that an eye disability diagnosed 
was incurred or aggravated in service.
3.   Then, adjudicate the claim for 
entitlement to service connection for 
an eye disorder on the merits.  If the 
decision is adverse to the veteran, 
provide the veteran and his 
representative with a statement of the 
case and allow an appropriate period 
for response.  The case should then be 
returned to the Board for further 
review, if in order.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


